Title: To Benjamin Franklin from Jean Rousseaux, 29 March 1782
From: Rousseaux, Jean
To: Franklin, Benjamin


Monsieur.
Brest Le 29. Mars 1782
Je me Suis fait Lhonneur de vous Ecrire deux Lettre par Les quelle je vous priay de vouloir massiste dans Le besoin ou jette et vous demandant une Chose que jay Bien garnie [gagnée] a La Sueur de mon Cord. Je crois Monsieur que Je ne vous demande pas une chose qui met pas deu [qui ne m’est pas due] informe vous a Monsieur Cornic a qui jay mene une prize a Morlaix et je vous avez Envoye meme de Dunkerque La Lettre de mr. Cornic qui vous prouvoit le juste et vous Mave fait reponse a Dunkerque. Jespere Monsieur que vous vouderee Mesurer dun mot de lettre mon adresse est Chez Mr. Latapie Dantiste du roy rue de riche a Brest.
Jay Lhonneur Dettre avec respect Monsieur Votre tres heumble et tres obs. Serviteur
Jn. Rousseaux
Ne Moublie pas je vous prie Monsieur.
 
Addressed: A Monsieur / Monsieur Le Doctheur / frankelin Embassadeur / Du Congray a Passy / Par Paris
